        Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 1 of 15                   FILED
                                                                                2020 Dec-17 AM 11:18
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

THERECIA STREET,                      )
                                      )
            Plaintiff,                )
                                      )
v.                                    )            Case No.: 1:19-cv-1967-CLM
                                      )
ANDREW SAUL,                          )
Commissioner of the Social            )
Security Administration,              )
                                      )
            Defendant.                )


                         MEMORANDUM OPINION

      Therecia Street seeks disability, disability insurance, and Supplemental

Security Income (“SSI”) from the Social Security Administration (“SSA”) based on

several impairments. The SSA denied Street’s application in an opinion written by

an Administrative Law Judge (“ALJ”). Street argues: (1) that the ALJ failed to

properly evaluate the opinion evidence from her treating physicians and the

Commissioner’s consultative examiner, and (2) that the ALJ erred in assessing her

subjective pain testimony.

      As detailed below, the ALJ applied the correct legal standards and substantial

evidence supports his decision. So the court will AFFIRM the SSA’s denial of

benefits.
          Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 2 of 15




I.       Statement of the Case

         A.    Street’s Disability, as told to the ALJ

         Street was 48 years old at the time of the ALJ’s decision. R. 8, 204. Street

graduated high school and completed three years of college. R. 242. Her past

relevant work was as a medical record and administrative clerk. R. 90–91.

         At the ALJ hearing, Street testified that she had back surgery, has persistent

hip pain, and takes at least three different pain medications each day. R. 95–98.

Street also testified that she sometimes walks with a cane. R. 98.

         Because of her hip pain, Street often has to sleep on her stomach or in a

recliner. R. 95. And although Street can make her bed and stoop down to pick up

things, it is painful. R. 97. Two times before and once after her surgery, Street fell.

R. 98. So she always makes sure she is “either riding in a buggy . . . or using [a]

buggy to push itself” at the store. R. 98.

B.       Determining Disability

         The SSA has created the following five-step process to determine whether an

individual is disabled and thus entitled to benefits under the Social Security Act:

                                    The 5-Step Test
     Step 1   Is the Claimant engaged in substantial        If yes, claim denied.
                         gainful activity?                If no, proceed to Step 2.
     Step 2   Does the Claimant suffer from a severe,        If no, claim denied.
              medically-determinable impairment or        If yes, proceed to Step 3.
                  combination of impairments?


                                             2
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 3 of 15




 Step 3     Does the Step 2 impairment meet the             If yes, claim granted.
            criteria of an impairment listed in 20        If no, proceed to Step 4.
            C.F.R. Part 404, Subpart P, Appx. 1?

                    *Determine Residual Functional Capacity*

 Step 4    Does the Claimant possess the residual           If yes, claim denied.
              functional capacity to perform the          If no, proceed to Step 5.
           requirements of his past relevant work?
 Step 5     Is the Claimant able to do any other            If yes, claim denied.
           work considering his residual functional         If no, claim granted.
             capacity, age, education, and work
                         experience?

See 20 C.F.R. §§ 404.1520(a), 404.1520(b) (Step 1); 20 C.F.R. § 404.1520(c) (Step

2); 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 (Step 3); 20 C.F.R. § 404.1520(e-

f) (Step 4); 20 C.F.R. § 404.1520(g) (Step 5). As shown by the gray-shaded box,

there is an intermediate step between Steps 3 and 4 that requires the ALJ to determine

a claimant’s “residual functional capacity,” which is the claimant’s ability to perform

physical and mental work activities on a sustained basis. The intermediate step of

determining Street’s residual functional capacity is the most important step here, as

all of Street’s challenges flow from the ALJ’s decision at this juncture.

      C.     Street’s Application and the ALJ’s Decision

      The SSA reviews applications for disability benefits in three stages: (1) initial

determination, including reconsideration; (2) review by an ALJ; and (3) review by

the SSA Appeals Council. See 20 C.F.R. § 404.900(a)(1-4).



                                          3
        Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 4 of 15




      Street applied for disability insurance benefits, a period of disability, and SSI

in September 2017, claiming that she was unable to work because of various

ailments, including degenerative lumbar disc and joint disease, bilateral trochanteric

bursitis, piriformis syndrome of the left hip, and rheumatoid arthritis. After receiving

an initial denial in December 2017, Street requested a hearing, which the ALJ

conducted in November 2018. The ALJ ultimately issued an opinion denying

Street’s claims in February 2019. R. 8–20.

      At Step 1, the ALJ determined that Street was not engaged in substantial

gainful activity and thus her claims would progress to Step 2. R. 13.

      At Step 2, the ALJ determined that Street suffered from the following severe

impairments: degenerative lumbar disc and joint disease, bilateral trochanteric

bursitis, and piriformis syndrome of the left hip. R. 14.

      At Step 3, the ALJ found that none of Street’s impairments, individually or

combined, met or equaled the severity of any of the impairments listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1. R. 14–15. Thus, the ALJ next had to determine

Street’s residual functional capacity.

      The ALJ determined that Street had the residual functional capacity to

perform light work with these added limitations:

          • Street cannot climb ladders, ropes, and scaffolds;

          • Street can only occasionally climb ramps and stairs;

                                           4
        Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 5 of 15




          • Street can only occasionally balance, stoop, kneel, crouch, and crawl;

          • Street must avoid concentrated exposure to extreme cold and vibration;

         • And Street must avoid all exposure to dangerous machinery and
           unprotected heights.
R. 15–19.

      At Step 4, the ALJ found that Street could perform her past relevant work as

a medical records and administrative clerk. R. 19–20. So, without reaching step 5,

the ALJ determined that Street was not disabled under the Social Security Act. R.

20.

      Street requested an Appeals Council review of the ALJ’s decision. R. 1–7.

The Appeals Council will review an ALJ’s decision for only a few reasons, and the

Appeals Council found no such reason under the rules to review the ALJ’s decision.

As a result, the ALJ’s decision became the final decision of the SSA Commissioner,

and it is the decision subject to this court’s review.

II.   Standard of Review

      This court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of the court’s review is limited to (a) whether the record

contains substantial evidence to sustain the ALJ’s decision, see 42 U.S.C. § 405(g);

Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982), and (b) whether the ALJ

applied the correct legal standards, see Stone v. Comm’r of Soc. Sec., 544 F. App’x

839, 841 (11th Cir. 2013) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

                                           5
        Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 6 of 15




1158 (11th Cir. 2004)). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford, 363 F.3d at 1158.

III.   Legal Analysis

       Street makes two arguments for why the ALJ erred in finding her not disabled.

First, Street argues that the ALJ did not properly evaluate the opinion evidence from

her treating physicians and the Commissioner’s consultative examiner. Second,

Street asserts that the ALJ erred in assessing her subjective pain testimony. The court

addresses each argument in turn.

       A.    The ALJ properly evaluated the opinion evidence.

       Street’s first argument centers on the ALJ’s evaluation of opinion evidence

from her treating physicians, Dr. Adeoye Aremu and Dr. Michael Wiedmer, and the

Commissioner’s consultative examiner, Dr. Anthony Fava. Before addressing the

ALJ’s specific findings, the court will discuss the legal framework that governs the

evaluation of opinion evidence on Street’s condition.

       1. Applicable legal framework: Street asserts that the ALJ had to afford the

opinions of her treating physicians substantial or considerable weight absent good

cause to disregard their opinions. But the SSA has recently revised its regulations on

the consideration of medical opinions. Under the new regulations, an ALJ need not

“defer or give any specific evidentiary weight, including controlling weight, to any


                                          6
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 7 of 15




medical opinion(s)” for all claims filed on or after March 27, 2017. 20 C.F.R.

§ 404.1520c(a). Instead, the ALJ should focus on the persuasiveness of the opinion

by looking at the opinion’s supportability and consistency. See 20 C.F.R.

§ 404.1520c(b)(2). The ALJ may, but need not, explain how he considered other

factors, such as the medical source’s relationship with the claimant and

specialization, when assessing a medical opinion. See id. Street applied for

disability, disability insurance benefits, and SSI in September 2017. So the court

applies this new standard to the ALJ’s evaluation of the opinion evidence.

      Under this new standard, “[t]he more relevant the objective medical evidence

and supporting explanations presented by a medical source are to support his or her

medical opinion(s) . . . the more persuasive the medical opinions . . . will be.” 20

C.F.R. § 404.1520c(c)(1). And “[t]he more consistent a medical opinion(s) . . . is

with the evidence from other medical sources and nonmedical sources in the claim,

the more persuasive the medical opinion(s) . . . will be.” 20 C.F.R. § 404.1520c(c)(2).

      2. Dr. Aremu: Dr. Aremu is Street’s primary care physician. In March 2018,

Dr. Aremu wrote a letter on Street’s behalf in which he reported that “facet blocks,

piriformis shots, and physical therapy” have failed to relieve Street’s symptoms. R.

598. He also stated that Street currently was “unable to perform any form of standing

and bending for any period of time.” Id. In August 2018, Dr. Aremu certified that




                                          7
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 8 of 15




Street required disability access parking because she is “severely limited in [her]

ability to walk due to an arthritic, neurological, or orthopedic condition.” R. 652.

      The ALJ found Dr. Aremu’s March 2018 statement unpersuasive for two

reasons: (1) he partially supported the statement with an understanding that Street

had stopped working because of her symptoms when the evidence shows that she

left her last job because of a layoff, and (2) his opinion contradicted the record as a

whole, which showed Street had a generally positive outcome from her April 2018

decompression surgery. R. 18. The ALJ found Dr. Aremu’s August 2018 statement

vague and conclusory. Id. The ALJ also concluded that this statement was not a

medical opinion because it included no discussion as to what Street could do despite

her impairments. See id. (citing 20 C.F.R. §§ 404.1513(a)(2) and 416.913(a)(2)).

      Street argues that the ALJ erred in finding that Dr. Aremu’s belief that Street

had stopped working because of her symptoms improperly influenced his opinion.

As Street notes, she testified at the ALJ hearing that she was on medical leave at the

time of the layoff. R. 92–93. But Street also testified that after her company laid her

off she began looking for work and filed for unemployment benefits. R. 86, 91–93.

Street then received thousands of dollars in unemployment benefits in 2018. R. 235.

A reasonable person could view this evidence as inconsistent with Dr. Aremu’s

statement that Street quit her job because of her symptoms. So substantial evidence




                                          8
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 9 of 15




supports the ALJ’s decision to discount this supporting explanation for Dr. Aremu’s

opinion.

      Street also asserts that the ALJ erred in finding treatment records from after

her April 2018 decompression surgery inconsistent with Dr. Aremu’s opinion. In

support of this argument, Street points out that Dr. Wilson, her neurosurgeon,

consistently noted that Street reported that her pain was about the same as it had

been preoperatively and that he was disappointed that she had not made further

progress. R. 700–05. Street also notes that records from her pain management

doctors show that she often rated her pain between 7 and 10 on a 1 to 10 scale. R.

633. And the treatment notes from Street’s pain management doctors show: (1) she

often complained of the inability to sit or stand for prolonged periods; (2) following

her surgery, she had consistent diagnoses of lumbago, lumbar radiculitis of the left

lower extremity, and chronic pain syndrome; and (3) her doctor regularly prescribed

her Belbuca, a medication used to treat severe pain. R. 655–65.

      But other medical records suggest that Street had a successful surgery. For

example, in May 2018, Street’s strength was 5+, her gait was steady, and her

sensation was intact. R. 702. And a postoperative MRI revealed normal findings. R.

669, 686, 703. In June 2018, Street had only mild left lumbar tenderness, her straight

leg raise was negative, her strength was intact, and her gait was steady. R. 705. And

in August 2018, Street’s exam revealed a non-antalgic gait; normal sensation; full


                                          9
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 10 of 15




muscle strength; normal bulk, tone, and coordination; and no motor abnormalities.

R. 656, 689. At her October 2018 examination, Street again had no motor

abnormalities, normal sensation, and a non-antalgic gait. R. 713. Street also reported

at that exam that “her pain is relieved by 70% by taking medications.” R. 712.

      The ALJ clearly considered Street’s post-surgery treatment records when

making the residual functional capacity assessment. R. 17–18. And it is not this

court’s function to “decide the facts anew, reweigh the evidence, or substitute [its]

judgment for that of the [Commissioner].” Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1178 (11th Cir. 2011). Having reviewed these treatment notes, the court

finds that a reasonable person could conclude, as the ALJ did, that they conflict with

Dr. Aremu’s March 2018 opinion. So substantial evidence supports the ALJ’s

finding that Dr. Aremu’s opinion contradicted these medical records.

      Finally, Dr. Aremu provided no supporting explanation for his statement that

Street was “severely limited in [her] ability to walk due to an arthritic, neurological,

or orthopedic condition.” R. 652. So the court sees no error in the ALJ’s finding that

this opinion was unpersuasive. See 20 C.F.R. § 404.1520c(c)(1). Substantial

evidence supports the ALJ’s assessment of Dr. Aremu’s opinions.

      3. Dr. Wiedmer: Dr. Wiedmer is Street’s orthopaedist. He reported in October

2017 that he was skeptical that Street could return to her prior job. R. 554. He also

stated that Street was limited to lifting only 25 pounds with limited ability to stoop


                                          10
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 11 of 15




and no ability to climb. See id. And he determined that Street would need frequent

seated breaks every two to three hours. See id. In March 2018, Dr. Wiedmer wrote

a letter on Street’s behalf in which he stated that her “conditions are chronic and

recurrent and despite treatment will likely give her continued difficulty and at

present she is unable to do her job despite trying to do so . . . .” R. 599.

      The ALJ recognized that Dr. Wiedmer supported his October 2017 statement

with a May 2017 MRI of Street showing degenerative changes, Street’s subjective

pain allegations, and Wiedmer’s examination of Street that showed positive straight

leg raising on the left and lumbar tenderness. R. 18. But the ALJ found Dr.

Wiedmer’s opinion inconsistent with Street’s positive outcome from her

decompression surgery. See id. The ALJ also found that Dr. Wiedmer’s statements

on whether Street could return to her job were opinions “as to an issue reserved to

the commissioner.” R. 19.

      For the same reasons why substantial evidence supports the ALJ’s

determination that Dr. Aremu’s opinion evidence contradicts Street’s post-surgery

treatment records, substantial evidence supports the ALJ’s finding that these medical

records conflict with Dr. Wiedmer’s opinion. And the ALJ correctly found that Dr.

Wiedmer’s statements about whether Street could return to work or do her job were

statements   on    issues   reserved    for the    Commissioner.      See      20   C.F.R.

§ 404.1520b(c)(3)(i). So these statements were “inherently neither valuable nor


                                           11
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 12 of 15




persuasive.” 20 C.F.R. § 404.1520b(c). The court finds no reversible error in the

ALJ’s evaluation of Dr. Wiedmer’s opinion evidence.

      4. Dr. Fava: Dr. Fava is a consultative examiner who examined Street in

November 2017. Dr. Fava determined that Street can sit, stand, or walk for less than

30 minutes and cannot lift anything weighing over 3 pounds. R. 568. He also found

that Street was unable to travel. Id. The ALJ found Dr. Fava’s opinion unpersuasive

because it: (1) appeared to be mainly grounded in Street’s “subjective allegations of

her limitations,” and (2) was inconsistent “with his examination [and] the record as

a whole.” R. 18.

      The court agrees with the ALJ that Dr. Fava’s opinion that Street cannot stand

for more than 30 minutes or lift anything weighing over 3 pounds appears to stem

from Street’s subjective statements, not objective medical findings. See R. 566–68.

Dr. Fava also failed to support his sitting limitation with his own examination

because his notes reflect no complaint or objective finding of a sitting issue. R. 566–

67. And a reasonable person could agree with the ALJ that Dr. Fava’s opinion

conflicts with (1) his findings that Street had 4/5 motor strength and no atrophy, and

(2) Street’s post-surgery medical records. So the court finds that substantial evidence

supports the ALJ’s determination that Dr. Fava’s opinion is unpersuasive.




                                          12
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 13 of 15




                                           ***

      In summary, the ALJ applied the correct legal standards by evaluating the

opinion evidence’s supportability and consistency. And the court finds that the

ALJ’s evaluation of this evidence is supported by substantial evidence. The ALJ did

not, as Street argues, substitute his judgment for that of the medical professionals.

Instead, he permissibly resolved conflicting medical evidence by finding the opinion

evidence unpersuasive. See Watson v. Heckler, 738 F.2d 1169, 1172 (11th Cir.

1984). As a result, the court finds no error in the ALJ’s assessment of the opinion

evidence in the record.

      B.      The ALJ properly applied the pain standard.

      Street next argues that the ALJ erred in discrediting her subjective pain

testimony. When a claimant relies on subjective testimony regarding pain to support

a disability claim, the ALJ must apply the two-step “pain standard”:

           1. The claimant must present “evidence of an underlying medical
              condition”; and, if he does,

           2. The claimant must either

                 a. Present “objective medical evidence confirming the severity of
                    the alleged pain,” or

                 b. Show “that the objectively determined medical condition can
                    reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). When an ALJ refuses to

credit the claimant’s subjective pain testimony, “he must articulate explicit and
                                         13
         Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 14 of 15




adequate reasons” for doing so. See Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

1987).

         At the ALJ hearing, Street testified that she cannot work because of persistent

back pain both before and after her April 2018 surgery. R. 94–95. She also asserted

that she had pain in her hip and that her surgery afforded her little relief. R. 95. And

Street stated that her pain required her to sleep on her back or in a recliner. Id.

         The ALJ found that Street’s medically determinable impairments could

reasonably be expected to cause these alleged symptoms. R. 16. But the ALJ

determined that Street’s statements about the intensity, persistence, and limiting

effects of these symptoms are not entirely consistent with the medical and non-

medical evidence in the record. Id.

         Having reviewed the medical records and the non-medical evidence cited by

the ALJ, the court finds that substantial evidence supports the ALJ’s credibility

determination. As discussed above, several of the treatment notes following Street’s

surgery suggest a positive outcome from surgery. And a reasonable person could

view the fact that Street accepted unemployment benefits and sought work after

being laid off to contradict her subjective pain testimony. See Robinson v. Comm’r

of Soc. Sec., 649 F. App’x 799, 802 (11th Cir. 2016) (affirming ALJ’s credibility

finding when she explained that claimant’s receipt of unemployment benefits cast

doubt on his position that he was disabled and unable to work). So even though the


                                            14
       Case 1:19-cv-01967-CLM Document 16 Filed 12/17/20 Page 15 of 15




court may have made a different credibility determination than the ALJ, the ALJ did

not reversibly err. See Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th

Cir. 2011) (“The question is not . . . whether ALJ could have reasonably credited

[Street’s] testimony, but whether the ALJ was clearly wrong to discredit it.”).

IV.   Conclusion

      In summary, the court has reviewed the parties’ briefs, the ALJ’s findings,

and the record evidence and finds that the ALJ applied the correct legal standards

and that substantial evidence supports the ALJ’s decision. So the SSA’s denial of

benefits is due to be AFFIRMED. The court will enter a separate final order that

closes this case.

      DONE this December 17, 2020.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                         15
